765 So.2d 133 (2000)
Anthony VALENTINO, a/k/a Michael Seneca, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-0968.
District Court of Appeal of Florida, Fourth District.
June 21, 2000.
Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION FOR CERTIFICATION AND TO STAY MANDATE
PER CURIAM.
The state's motion for certification and motion to stay mandate is granted.
As we did in West v. State, 758 So.2d 1230 (Fla. 4th DCA 2000), and Brooks v. State, 764 So.2d 648 (Fla. 4th DCA 2000), we certify conflict with our sister courts in Alfonso v. State, 761 So.2d 1231 (Fla. 3d DCA 2000); Smith v. State, 754 So.2d 100 (Fla. 1st DCA 2000); and Grant v. State, 745 So.2d 519 (Fla. 2d DCA), review granted, 761 So.2d 329 (Fla.2000), on the issue of whether the double jeopardy clause precludes sentencing a defendant as both a prison releasee reoffender and an habitual felony offender.
We certify to the Florida Supreme Court as a question of great public importance:
Is it a violation of double jeopardy principles to sentence a defendant under both the Prison Releasee Reoffender Act and the habitual offender statute for the same offense?
Finally, we stay our mandate pending resolution of the certified question by the supreme court.
DELL, POLEN and GROSS, JJ., concur.